     Case: 1:19-cr-00567 Document #: 13 Filed: 07/12/19 Page 1 of 1 PageID #:66


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


UNITED STATES OF AMERICA                     )
                                             )     No. 19 CR 567
       v.                                    )
                                             )     Judge Harry D. Leinenweber
Kelly, et al.                                )


                            ATTORNEY APPEARANCE

       Please take notice that the undersigned Assistant United States Attorney is

assigned to this case.



Date: July 12, 2019
                                             Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney
                                             Northern District of Illinois

                                      By:     /s/ Jeannice Appenteng
                                             JEANNICE APPENTENG
                                             Assistant United States Attorney
                                             219 S. Dearborn St., 5th Floor
                                             Chicago, Illinois 60604
                                             Tel: (312) 353-5357
